 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                FILED
 4 THOMAS R. GREEN (CABN 203480)
   Assistant United States Attorney                             Jun 21 2021
 5
          1301 Clay Street, Suite 340S                       SUSANY. SOONG
 6        Oakland, California 94612
          Telephone: (510) 637-3680                     CLERK, U.S. DISTRICT COURT
 7        FAX: (510) 637-3724                       NORTHERN DISTRICT OF CALIFORNIA
          thomas.green@usdoj.gov                                 OAKLAND
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 4-21-70947 MAG
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND ORDER (AS MODIFIED)
15      v.                                            )   CONTINUING ATTORNEY APPOINTMENT
                                                      )   HEARING AND STATUS HEARING AND
16   ADAM CARPENTER,                                  )   EXCLUDING TIME UNTIL JUNE 28, 2021
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
                                                      )
19

20           Plaintiff United States of America, by and through its counsel of record, the United States
21 Attorney for the Northern District of California and Assistant United States Attorney Thomas R. Green,

22 and defendant Adam Carpenter (Carpenter or defendant), by and through his counsel of record, Michael

23 Shepard, hereby stipulate as follows:

24           1.      On June 7, 2021, the Honorable Donna M. Ryu signed a federal criminal complaint
25 charging defendant with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

26 On June 11, 2020, defendant made his initial appearance and was advised of the charge on the criminal

27 complaint. At that appearance the parties set this matter for status regarding detention and status

28 regarding preliminary hearing or arraignment on June 14, 2021.

     STIPULATION AND ORDER (AS MODIFIED)
     CASE NO. 4-21-70947 MAG
 1          2.     The parties appeared on June 14, 2021. At the appearance, the parties requested the

 2 Court to set this matter for a status hearing regarding detention and a status hearing regarding

 3 preliminary hearing or arraignment at 1:00 p.m. on June 21, 2022. The parties articulated that they were

 4 in agreement that time should be excluded under the Speedy Trial Act until that time and that defendant

 5 would waive time between his initial appearance on June 11, 2021 and the requested June 21, 2021

 6 appearance, as it related to both the timing of any preliminary hearing under Federal Rule of Criminal

 7 Procedure 5.1, and the timing for indictment under the Speedy Trial Act. The parties were also in

 8 agreement that that the continuance would be without prejudice to the defendant addressing detention

 9 and preliminary hearing issues at the June 21 appearance. Based on the record made at the hearing, the

10 Court indicated that it would sign such an order.

11          3.     The parties now seek to continue the present hearing until June 28, 2021, and further

12 exclude and waive time as it relates to both the timing of any preliminary hearing under Federal Rule of

13 Criminal Procedure 5.1, and the timing for indictment or trial under the Speedy Trial Act, until the next

14 requested hearing date of June 28, 2021. The parties further agree that this continuance will be without

15 prejudice to the defendant addressing detention and preliminary hearing issues at the June 28

16 appearance.

17          4.     The government has produced discovery relating to defendant’s arrest and criminal

18 history. The discovery produced includes the production of video recordings made around the time of

19 defendant’s arrest. The government and defendant are exploring the potential for a pre-indictment

20 disposition. Counsel for defendant requires additional time to review discovery and discuss and advise

21 the defendant regarding the evidence, including as to the merits of a potential pre-indictment disposition.

22          5.     The present rules governing and limiting visits to Santa Rita Jail in light of the

23 coronavirus pandemic, and the need for the defense to schedule meetings with defendant further support

24 the requested continuance. Thus, with the consent of defendant, counsel for defendant represents that

25 additional time is necessary to review the discovery in this action, confer with defendant, conduct and

26 complete an independent investigation of the case, and prepare for trial in the event that a pre-indictment

27 resolution does not occur.

28

     STIPULATION AND ORDER (AS MODIFIED)
     CASE NO. 4-21-70947 MAG
 1          6.      The defendant has been advised of his right under 18 U.S.C. § 3161(b) to be charged by

 2 information or indictment with the offense alleged in the pending criminal complaint and that defendant

 3 knowingly and voluntarily waives the time to be charged by indictment or information from Speedy

 4 Trial Act calculation until June 28, 2021, and waives the timing for a preliminary hearing under Federal

 5 Rule of Criminal Procedure 5.1 for the time period of June 11, 2021, until the requested status hearing

 6 date of June 28, 2021.

 7          7.      For purposes of computing the date under Rule 5.1 of the Federal Rules of Criminal

 8 Procedure for preliminary hearing, and the date under the Speedy Trial Act by which defendants must be

 9 charged by indictment or information, the parties agree that the time period of June 11, 2021, to June 28,

10 2021, inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A), (h)(7)(B)(i) and

11 (h)(7)(B)(iv) because the delay results from a continuance granted by the Court at defendants’ request,

12 without government objection, on the basis of the Court’s finding that: (i) the ends of justice served by

13 the continuance outweigh the best interest of the public and defendants in the filing of an information or

14 indictment within the period specified in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance

15 would unreasonably deny defense counsel the reasonable time necessary for effective preparation,

16 taking into account the exercise of due diligence

17          8.      Nothing in this stipulation shall preclude a finding that other provisions of the Speedy

18 Trial Act dictate that additional time periods be excluded from the period within which an information

19 or indictment must be filed.

20          9.      The undersigned Assistant United States Attorney certifies that he has obtained approval

21 from counsel for the defendant to file this stipulation and proposed order.

22 //

23 //

24 //

25 //

26 //

27 //

28

     STIPULATION AND ORDER (AS MODIFIED)
     CASE NO. 4-21-70947 MAG
 1         IT IS SO STIPULATED.

 2

 3 DATED: June 21, 2021                    Respectfully Submitted,

 4                                         STEPHANIE M. HINDS
                                           Acting United States Attorney
 5
                                           /s/ Thomas R. Green
 6                                         THOMAS R. GREEN
 7                                         Assistant United States Attorney

 8                                         /s/ Michael Shepard
                                           MICHAEL SHEPARD
 9                                         Attorney for Adam Carpenter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER (AS MODIFIED)
     CASE NO. 4-21-70947 MAG
 1                                         ORDER (AS MODIFIED)

 2          The Court has read and considered the Stipulation Regarding Request for (1) Continuance of

 3 Hearing Date and (2) Findings of Excludable Time Period, filed by the parties in this matter. The Court

 4 hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

 5 demonstrates facts that support a continuance in this matter, and provides good cause for a finding of

 6 excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, as well as to waive the timing for

 7 preliminary hearing under Rule 5.1 of the Federal Rules of Criminal Procedure.

 8          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 9 interest of the public and defendants in the filing of an information or indictment within the time period

10 set forth in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance would unreasonably deny

11 defense counsel the reasonable time necessary for effective preparation, taking into account the exercise

12 of due diligence.

13 THEREFORE, FOR GOOD CAUSE SHOWN:

14          The Court sets this matter for submission of financial affidavit, confirmation of attorney

15 appointment hearing, status hearing regarding detention and a status hearing regarding preliminary

16 hearing or arraignment on June 28, 2021 at 1:00 p.m. The time period of June 11, 2021 to June 28,

17 2021, inclusive, is excluded in computing the time within which an information or indictment must be

18 filed under 18 U.S.C. § 3161(b), and the time by which any trial must commence pursuant to the

19 provisions of 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv). The Court also finds that defendant

20 waives the timing by which a preliminary hearing must be held pursuant to Rule 5.1 of the Federal Rules

21 of Criminal Procedure for the time period of June 11, 2021 to June 28, 2021. Nothing in this Order shall

22 preclude a finding that other provisions of the Speedy Trial Act dictate that additional time periods are

23 excluded from the period within which an information or indictment must be filed. This Order is

24 without prejudice to defendant addressing detention and preliminary hearing issues on June 28, 2021.
                                                                         S DISTRICT
                                                                       TE
25          IT IS SO ORDERED AS MODIFIED.                            TA
                                                                                    C
                                                                                           O
                                                                 S




                                                                                            U
                                                               ED




                                                                                             RT




                                                                                    ERED
                                                           UNIT




26                                                                          O ORD D
                                                                    IT IS S    D IFIE
                                                                       AS M  O
                                                                                                R NIA




27                                                                                    .   Ryu
      June 21, 2021
                                                            NO




                                                                               onna M
                                                                     Judge D
                                                                                                FO
                                                            RT




                                                                                            LI




28    DATE                                                 HONORABLE
                                                              ER               DONNA   M. RYU
                                                               H




                                                                                           A




                                                                 N                 C
                                                                                 F
                                                           UNITED  D I SSTATES
                                                                        T RICT
                                                                               O    MAGISTRATE JUDGE
     STIPULATION AND ORDER (AS MODIFIED)
     CASE NO. 4-21-70947 MAG
